

Exhibit 10.1
PayPal Holdings, Inc.
Amended and Restated 2015 Equity Incentive Award Plan
ARTICLE 1. PURPOSE
The purpose of the PayPal Holdings, Inc. Amended and Restated 2015 Equity
Incentive Award Plan, as it may be further amended and restated from time to
time (the “Plan”) is to promote the success and enhance the value of PayPal
Holdings, Inc. (the “Company”) by linking the personal interests of the members
of the Board, Employees, and Consultants (each as defined below) to those of
Company stockholders and by providing such individuals with an incentive for
outstanding performance to generate superior returns to Company stockholders.
The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of members of the Board,
Employees, and Consultants upon whose judgment, interest, and special effort the
successful conduct of the Company’s operation is largely dependent.
ARTICLE 2. DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1
“Assumed Spin-Off Award” means an award granted to certain employees,
consultants and directors of the Company, eBay Inc. and their respective
subsidiaries under an equity compensation plan maintained by eBay Inc. or a
corporation acquired by eBay Inc., which award is assumed by the Company and
converted into an Award in connection with the Spin-Off, pursuant to the terms
of the Employee Matters Agreement between the Company and eBay Inc., entered
into in connection with the Spin-Off, which Assumed Spin-Off Award shall be
issued upon the effective time of the Spin-Off.

2.2
“Award” means an Option, a Restricted Stock award, a Stock Appreciation Right
award, a Performance Stock Unit award, a Dividend Equivalents award, a Stock
Payment award, a Deferred Stock Unit award, a Restricted Stock Unit award or a
Performance Bonus Award granted to a Participant pursuant to the Plan, including
an Assumed Spin-Off Award.

2.3
“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing an Award, including through electronic medium.

2.4
“Board” means the Board of Directors of the Company.

2.5
“Change in Control” means and includes each of the following:

(a)
A transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the U.S. Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b)
During any period of two consecutive years, individuals who, at the beginning of
such period, constitute the Board together with any new director(s) (other than
a director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 2.5(a) or
Section 2.5(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c)
The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i)
Which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction; and

(ii)
After which no person or group beneficially owns voting securities representing
50% or more of the combined voting power of the Successor Entity; provided,
however, that no person or group shall be treated for purposes of this





--------------------------------------------------------------------------------




Section 2.5(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(d)
The Company’s stockholders approve a liquidation or dissolution of the Company.



In addition, if the Change in Control constitutes a payment event with respect
to any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, to the extent required, the transaction or event
described in subsection (a), (b), (c) or (d) with respect to such Award must
also constitute a “change in control event” as defined in Treasury Regulation §
1.409A-3(i)(5). The Committee shall have full and final authority, which shall
be exercised in its discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.
2.6
“Code” means the U.S. Internal Revenue Code of 1986, as amended.

2.7
“Committee” means the committee of the Board described in Article 12.

2.8
“Consultant” means any consultant or adviser if: (a) the consultant or adviser
renders bona fide services to the Company or any Subsidiary; (b) the services
rendered by the consultant or adviser are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities; and
(c) the consultant or adviser is a natural person.

2.9
“Deferred Stock Unit” means a right to receive a specified number of shares of
Stock during specified time periods pursuant to Section 8.5.

2.10
“Director” means a member of the Board.

2.11
“Disability” means that the Participant qualifies to receive long-term
disability payments under the Company’s long-term disability insurance program,
as it may be amended from time to time, or if Participant is otherwise
ineligible to participate in the Company’s long-term disability insurance
program or resides outside the United States and no such program exists, means
that the Participant is unable to perform his or her duties with the Company or
its Subsidiary by reason of a medically determinable physical or mental
impairment, as determined by a physician acceptable to the Company, which is
permanent in character or which is expected to last for a continuous period of
more than six (6) months.

2.12
“Dividend Equivalent” means a right granted to a Participant pursuant to
Section 8.3 to receive the equivalent value (in cash or Stock) of dividends paid
on Stock.

2.13
“DRO” shall mean a domestic relations order as defined by the Code or Title I of
the U.S. Employee Retirement Income Security Act of 1974, as amended from time
to time, or the rules thereunder.

2.14
“Effective Date” shall have the meaning set forth in Section 13.1.

2.15
“Eligible Individual” means any person who is an Employee, a Consultant or an
Independent Director, as determined by the Committee.

2.16
“Employee” means any person on the payroll records of the Company or a
Subsidiary and actively providing services as an employee. Service as a Director
or compensation by the Company or a Subsidiary solely for services as a Director
shall not be sufficient to constitute “employment” by the Company or a
Subsidiary.

2.17
“Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the shares of Stock (or other securities of the Company) or the
share price of Stock (or other securities) and causes a change in the per share
value of the Stock underlying outstanding Awards.

2.18
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

2.19
“Fair Market Value” means, as of any given date, (a) if Stock is traded on any
established stock exchange, the closing price of a share of Stock as reported in
the Wall Street Journal (or such other source as the Company may deem reliable
for such purposes) for such date, or if no sale occurred on such date, the first
trading date immediately prior to such date during which a sale occurred; or
(b) if Stock is not traded on an exchange but is quoted on a national market or
other quotation system, the last sales price on such date, as reported in the
Wall Street Journal (or such other source as the Company may deem reliable for
such purposes), or if no sales occurred on such date, then on the date
immediately prior to such date on which sales prices are





--------------------------------------------------------------------------------




reported; or (c) if Stock is not publicly traded, the fair market value of a
share of Stock as established by the Committee acting in good faith.
2.20
“Full Value Award” means any Award other than an Option, Stock Appreciation
Right or other Award for which the Participant pays the intrinsic value existing
at the date of grant (whether directly or by forgoing a right to receive a
payment from the Company or any Subsidiary).

2.21
“Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

2.22
“Independent Director” means a Director of the Company who is not an Employee.

2.23
“Non-Employee Director” means a Director of the Company who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange Act,
or any successor rule.

2.24
“Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

2.25
“Option” means a right granted to a Participant pursuant to Article 5 of the
Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods. An Option may be either an Incentive Stock Option
or a Non-Qualified Stock Option.

2.26
“Participant” means any Eligible Individual who, as a member of the Board,
Consultant or Employee, has been granted an Award pursuant to the Plan.

2.27
“Performance Bonus Award” has the meaning set forth in Section 8.7.

2.28
“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period, determined as follows:

(a)
The Performance Criteria that will be used to establish Performance Goals may
include, without limitation, any of the following: trading volume; users;
customers; total payment volume; revenue; operating income; EBITDA and/or net
earnings (either before or after interest, taxes, depreciation and
amortization); net income (either before or after taxes); earnings per share;
earnings as determined other than pursuant to United States generally accepted
accounting principles (“GAAP”); multiples of price to earnings; multiples of
price/earnings to growth; return on net assets; return on gross assets; return
on equity; return on invested capital; Stock price; cash flow (including, but
not limited to, operating cash flow and free cash flow); net or operating
margins; economic profit; Stock price appreciation; total stockholder returns;
employee productivity; market share; volume; customer satisfaction metrics; net
sales; expense levels; sales or licenses of the Company’s assets, including its
intellectual property, whether in a particular jurisdiction or territory or
globally, or through partnering transactions; implementation, completion or
attainment of objectives with respect to research, development,
commercialization, products or projects, production volume levels, acquisitions
and divestitures and recruiting and maintaining personnel; financing and other
capital raising transactions (including sales of the Company’s equity or debt
securities, factoring transactions); product revenue growth; gross profit;
financial ratios, including those measuring liquidity, activity, profitability
or leverage; cost of capital or assets under management; strategic partnerships
or transactions (including in-licensing and out-licensing of intellectual
property, establishing relationships with commercial entities with respect to
the marketing, distribution and sale of the Company’s products (including with
group purchasing organizations, distributors and other vendors));
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements; economic value-added models or equivalent metrics; regulatory
achievements (including submitting or filing applications or other documents
with regulatory authorities or receiving approval of any such applications or
other documents, passing pre-approval inspections (whether of the Company or
third parties)); gross or cash margins; debt reduction; reductions in costs;
year-end cash; working capital levels, including cash, inventory and accounts
receivable; research and development achievements; operating efficiencies and
employee engagement/satisfaction metrics, any of which may be measured with
respect to the Company, or any Subsidiary, affiliate or other business unit of
the Company, either in absolute terms, terms of growth or as compared to any
incremental increase, as compared to results of a peer group, and may be
calculated on a pro forma basis or in accordance with GAAP.

(b)
The Committee may, in its discretion, provide that one or more adjustments shall
be made to one or more of the Performance Goals. Such adjustments may include,
without limitation, one or more of the following: (i) items related to a change
in accounting principle; (ii) items relating to financing activities;
(iii) expenses for restructuring or productivity initiatives; (iv) other
non-operating items; (v) items related to acquisitions; (vi) items attributable
to the business operations of any entity acquired by the Company during the
Performance Period; (vii) items related to the disposal of a business or segment
of a business; (viii) items related to discontinued operations that do not
qualify as a segment of a business under GAAP; (ix) items attributable to any
stock dividend, stock split, combination or exchange of shares occurring during
the Performance Period; (x) any other items of significant income or expense
which are determined to be appropriate





--------------------------------------------------------------------------------




adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments; (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; or (xiv) items relating to any
other unusual or nonrecurring events or changes in applicable laws, tax rates,
accounting principles or business conditions.
2.29
“Performance Goals” means, for a Performance Period, the goals established in
writing by the Committee for the Performance Period based upon the Performance
Criteria. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual. The Committee, in its discretion, may adjust or modify the
calculation of Performance Goals for such Performance Period in order to prevent
the dilution or enlargement of the rights of Participants (a) in the event of,
or in anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

2.30
“Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a performance-based
Award.

2.31
“Performance Share” means a right granted to a Participant pursuant to
Section 8.1, to receive Stock, the payment of which is contingent upon achieving
certain Performance Goals or other performance-based targets established by the
Committee.

2.32
“Performance Stock Unit” means a right granted to a Participant pursuant to
Section 8.2, to receive Stock, the payment of which is contingent upon achieving
certain Performance Goals or other performance-based targets established by the
Committee.

2.33
“Plan” means this PayPal Holdings, Inc. Amended and Restated 2015 Equity
Incentive Award Plan, as it may be amended from time to time.

2.34
“Restricted Stock” means Stock awarded to a Participant pursuant to Article 6
that is subject to certain restrictions and may be subject to risk of
forfeiture.

2.35
“Restricted Stock Unit” means an Award granted pursuant to Section 8.6.

2.36
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

2.37
“Spin-Off” means the distribution of shares of Stock to the stockholders of eBay
Inc. on July 17, 2015, pursuant to the Separation and Distribution Agreement
between the Company and eBay Inc., dated as of June 26, 2015, entered into in
connection with such distribution.

2.38
“Stock” means the common stock of the Company, par value $0.0001 per share, and
such other securities of the Company that may be substituted for Stock pursuant
to Article 12.

2.39
“Stock Appreciation Right” or “SAR” means a right granted pursuant to Article 7
to receive a payment equal to the excess of the Fair Market Value of a specified
number of shares of Stock on the date the SAR is exercised over the Fair Market
Value on the date the SAR was granted as set forth in the applicable Award
Agreement.

2.40
“Stock Payment” means (a) a payment in the form of shares of Stock, or (b) an
option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of a benefit or compensation, granted pursuant to Section 8.4.

2.41
“Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if, at the
time of the determination, each of the entities other than the last entity in
the unbroken chain beneficially owns securities or interests representing more
than fifty percent (50%) of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

2.42
“Substitute Award” shall mean an Option or SAR granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option.





--------------------------------------------------------------------------------




2.43
“Termination of Service” shall mean,

(a)
As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding a termination where there is a simultaneous
commencement of employment with the Company or any Subsidiary.

(b)
As to a Non-Employee Director or Independent Director, the time when a
Participant who is a Non-Employee Director or Independent Director ceases to be
a Director for any reason, including, without limitation, a termination by
resignation, failure to be elected, death or retirement, but excluding: (i) a
termination where there is simultaneous employment by the Company or a
Subsidiary of such person and (ii) a termination which is followed by the
simultaneous establishment of a consulting relationship by the Company or a
Subsidiary with such person.

(c)
As to an Employee, the time when the Participant has ceased to actively be
employed by or to provide services to the Company or any Subsidiary for any
reason, without limitation, including resignation, discharge, death, disability
or retirement; but excluding: (i) a termination where there is a simultaneous
reemployment or continuing employment of a Participant by the Company or any
Subsidiary, (ii) a termination which is followed by the simultaneous
establishment of a consulting relationship by the Company or a Subsidiary with
the former employee, and (iii) a termination where a Participant simultaneously
becomes an Independent Director.

(d)
The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Service, including, without
limitation, questions relating to the nature and type of Termination of Service,
and all questions of whether particular leaves of absence constitute Termination
of Service; provided, however, that, with respect to Incentive Stock Options,
unless the Committee otherwise provides in the terms of the Award Agreement, a
leave of absence, change in status from an employee to an independent contractor
or other change in the employee-employer relationship shall constitute a
Termination of Service if, and to the extent that, such leave of absence, change
in status or other change interrupts employment for the purposes of
Section 422(a)(2) of the Code and the then applicable regulations and revenue
rulings under said Section. For purposes of the Plan, a Participant shall be
deemed to have a Termination of Service in the event that the Subsidiary
employing or contracting with such Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).

ARTICLE 3. SHARES SUBJECT TO THE PLAN
3.1
Number of Shares.

(a)
Subject to Article 11 and Section 3.1(b), the aggregate number of shares of
Stock which may be issued or transferred pursuant to Awards granted under the
Plan is 145,000,000 which includes the aggregate number of shares of Stock
subject to all Assumed Spin-Off Awards. Any shares of Stock that are subject to
Awards granted under the Plan on or after the 2016 annual meeting of the
Company’s stockholders (the “2016 Annual Meeting”) other than Full Value Awards
shall be counted against this limit as 0.50 shares for every share of Stock
subject to the Award granted. Any shares of Stock that are subject to Full Value
Awards granted under the Plan shall be counted against this limit as one
(1) share for every share of Stock subject to the Award granted.

(b)
To the extent that an Award terminates, expires, or lapses for any reason, or
such an Award is settled in cash without delivery of shares to the Participant,
then any shares of Stock subject to the Award shall again be available for the
grant of an Award pursuant to the Plan. Any such shares of Stock that cease to
be subject to such an Award other than a Full Value Award shall be added to the
number of shares available under the Plan as the number of shares of Stock (or
portion thereof) deemed subject to such Award under Section 3.1(a) as of the
date of grant for every share of Stock that ceases to be subject to such Award.
Any such shares of Stock that cease to be subject to a Full Value Award shall be
added to the number of shares available under the Plan as one (1) share for
every share of Stock that ceases to be subject to such Award. Notwithstanding
anything in this Section 3.1(b) to the contrary, shares of Stock subject to an
Award may not again be made available for issuance under this Plan if such
shares are: (x) shares delivered to or withheld by the Company to pay the
exercise price of an Option or SAR, (y) shares delivered to or withheld by the
Company to satisfy withholding taxes related to such an Award or (z) shares that
were subject to an Award and were not issued upon the net settlement of such
Award. To the extent permitted by applicable law or any exchange rule, shares of
Stock issued in assumption of, or in substitution for, any outstanding Awards of
any entity acquired in any form of combination by the Company or any Subsidiary
shall not be counted against shares of Stock available for grant pursuant to
this Plan. The payment of Dividend Equivalents in cash in conjunction with any
outstanding Awards shall not be counted against the shares available for
issuance under the Plan. Notwithstanding the provisions of this Section 3.1(b),
no shares of Stock may again be optioned, granted or awarded if such action
would cause an Incentive Stock Option to fail to qualify as an incentive stock
option under Section 422 of the Code.

3.2
Stock Distributed. Any Stock distributed pursuant to an Award may consist, in
whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

3.3
Limitation on Number of Shares Subject to Awards. Notwithstanding any provision
in the Plan to the contrary, and subject to Article 11, the maximum number of
shares of Stock with respect to one or more Awards that may be granted to any
one Participant during any calendar year shall be 2,000,000 and the maximum
amount that may be paid in cash during any calendar





--------------------------------------------------------------------------------




year with respect to any performance-based Award (including, without limitation,
any Performance Bonus Award) shall be $3,000,000; provided, however, that such
limits shall apply without regard to the Assumed Spin-Off Awards. Any shares of
Stock that are subject to Awards granted under the Plan on or after the 2016
Annual Meeting other than Full Value Awards shall be counted against this limit
as 0.50 shares for every share of Stock subject to the Award granted. Any shares
of Stock that are subject to Full Value Awards granted under the Plan shall be
counted against this limit as one (1) share for every share of Stock subject to
the Award granted. Awards to Non-Employee Directors and Independent Directors
are subject to the limits set forth in Article 10.


ARTICLE 4. ELIGIBILITY AND PARTICIPATION
4.1
Participation. Subject to the provisions of the Plan, the Committee may, from
time to time, and in its sole discretion, select from among all Eligible
Individuals, those to whom Awards shall be granted and shall determine the
nature and amount of each Award. No Eligible Individual shall have any right to
be granted an Award pursuant to this Plan. In connection with the Spin-Off and
pursuant to the terms of the Employee Matters Agreement between the Company and
eBay Inc., entered into in connection with the Spin-Off, certain employees,
consultants and directors of the Company, eBay Inc. and their respective
subsidiaries will receive Assumed Spin-Off Awards.

4.2
Foreign Participants. Notwithstanding any provision of the Plan to the contrary,
in order to comply with the laws in other countries in which the Company and its
Subsidiaries operate or have Eligible Individuals, the Committee, in its sole
discretion, shall have the power and authority to: (i) determine which
Subsidiaries shall be covered by the Plan; (ii) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(iii) modify the terms and conditions of any Award granted to Eligible
Individuals outside the United States to comply with applicable foreign laws;
(iv) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable, including
adoption of rules, procedures or sub-plans applicable to particular Subsidiaries
or Participants residing in particular locations; provided, however, that no
such subplans and/or modifications shall increase the share limitations
contained in Sections 3.1 and 3.3 of the Plan; and (v) take any action, before
or after an Award is made, that it deems advisable to obtain approval or comply
with any necessary local governmental regulatory exemptions or approvals.
Without limiting the generality of the foregoing, the Committee is specifically
authorized to adopt rules, procedures and sub-plans with provisions that limit
or modify rights on eligibility to receive an Award under the Plan or on death,
disability, retirement or other Termination of Service, available methods of
exercise or settlement of an Award, payment of income, social insurance
contributions and payroll taxes, the shifting of employer tax liability to the
Participant, the withholding procedures and handling of any Stock certificates
or other indicia of ownership. Notwithstanding the foregoing, the Committee may
not take any actions hereunder, and no Awards shall be granted, that would
violate the Exchange Act, the Code, any securities law or governing statute or
any other law applicable to the Stock or the issuance of Stock under the Plan.

ARTICLE 5. STOCK OPTIONS
5.1
General. The Committee is authorized to grant Options to Eligible Individuals on
the following terms and conditions:

(a)
Exercise Price. The exercise price per share of Stock subject to an Option shall
be determined by the Committee and set forth in the Award Agreement; provided,
that, subject to Section 5.4, the exercise price for any Option shall not be
less than 100% of the Fair Market Value of a share of Stock on the date of
grant.

(b)
Time and Conditions of Exercise. The Committee shall determine the time or times
at which an Option may be exercised in whole or in part; provided, that the term
of any Option granted under the Plan shall not exceed ten years. The Committee
shall determine the time period, including the time period following a
Termination of Service, during which the Participant has the right to exercise
the vested Options, which time period may not extend beyond the term of the
Option. Except as limited by the requirements of Section 409A or Section 422 of
the Code and regulations and rulings thereunder, the Committee may extend the
term of any outstanding Option, and may extend the time period during which
vested Options may be exercised, in connection with any Termination of Service
of the Participant, and may amend any other term or condition of such Option
relating to such a Termination of Service. The Committee shall also determine
the performance or other conditions, if any, that must be satisfied before all
or part of an Option may be exercised.

(c)
Evidence of Grant. All Options shall be evidenced by an Award Agreement between
the Company and the Participant. The Award Agreement shall include such
additional provisions as may be specified by the Committee.

5.2
Incentive Stock Options. Incentive Stock Options shall be granted only to
Employees and the terms of any Incentive Stock Options granted pursuant to the
Plan, in addition to the requirements of Section 5.1, must comply with the
provisions of this Section 5.2.

(a)
Expiration. Subject to Section 5.2(c), an Incentive Stock Option shall expire
and may not be exercised to any extent by anyone after the first to occur of the
following events:

(i)
Ten years from the date it is granted, unless an earlier time is set in the
Award Agreement;

(ii)
Three months after the Participant’s termination of employment as an Employee;
and

(iii)
One year after the date of the Participant’s termination of employment or
service on account of Disability or death. Upon the Participant’s Disability or
death, any Incentive Stock Options exercisable at the Participant’s Disability
or death may be exercised by the Participant’s legal representative or
representatives, by the person or persons entitled





--------------------------------------------------------------------------------




to do so pursuant to the Participant’s last will and testament, or, if the
Participant fails to make testamentary disposition of such Incentive Stock
Option or dies intestate, by the person or persons entitled to receive the
Incentive Stock Option pursuant to the applicable laws of descent and
distribution.
(b)
Dollar Limitation. The aggregate Fair Market Value (determined as of the time
the Option is granted) of all shares of Stock with respect to which Incentive
Stock Options are first exercisable by a Participant in any calendar year may
not exceed $100,000 or such other limitation as imposed by Section 422(d) of the
Code, or any successor provision. To the extent that Incentive Stock Options are
first exercisable by a Participant in excess of such limitation, the excess
shall be considered Non-Qualified Stock Options.

(c)
Ten Percent Owners. An Incentive Stock Option shall be granted to any individual
who, at the date of grant, owns stock possessing more than ten percent of the
total combined voting power of all classes of Stock of the Company only if such
Option is granted at a price that is not less than 110% of Fair Market Value on
the date of grant (or the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) and the Option is exercisable for no
more than five years from the date of grant.

(d)
Notice of Disposition. The Participant shall give the Company prompt notice of
any disposition of shares of Stock acquired by exercise of an Incentive Stock
Option within (i) two years from the date of grant of such Incentive Stock
Option or (ii) one year after the transfer of such shares of Stock to the
Participant.

(e)
Right to Exercise. During a Participant’s lifetime, an Incentive Stock Option
may be exercised only by the Participant.

(f)
Failure to Meet Requirements. Any Option (or portion thereof) purported to be an
Incentive Stock Option, which, for any reason, fails to meet the requirements of
Section 422 of the Code shall be considered a Non-Qualified Stock Option.

5.3
Substitution of Stock Appreciation Rights. Subject to Section 9.8, the Committee
may provide in the Award Agreement evidencing the grant of an Option that the
Committee, in its sole discretion, shall have to right to substitute a Stock
Appreciation Right for such Option at any time prior to or upon exercise of such
Option; provided, that such Stock Appreciation Right shall be exercisable with
respect to the same number of shares of Stock for which such substituted Option
would have been exercisable.

5.4
Substitute Awards. Notwithstanding the foregoing provisions of this Article 5 to
the contrary, in the case of an Option that is a Substitute Award, the exercise
price per share of the shares subject to such Option may be less than the Fair
Market Value per share on the date of grant, provided, that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

ARTICLE 6. RESTRICTED STOCK AWARDS
6.1
Grant of Restricted Stock.

(a)
The Committee is authorized to make Awards of Restricted Stock to any Eligible
Individual selected by the Committee in such amounts and subject to such terms
and conditions as determined by the Committee. All Awards of Restricted Stock
shall be evidenced by an Award Agreement.

(b)
The Committee shall establish the purchase price, if any, and form of payment
for Restricted Stock; provided, however, that such purchase price shall be no
less than the par value of the Stock to be purchased, unless otherwise permitted
by applicable state law. In all cases, legal consideration shall be required for
each issuance of Restricted Stock.

6.2
Issuance and Restrictions. All shares of Restricted Stock (including any shares
received by Participants thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of each individual Award Agreement, be subject to such
restrictions on transferability and other restrictions and vesting requirements
as the Committee shall provide. Such restrictions may include, without
limitation, restrictions concerning voting rights and transferability and such
restrictions may lapse separately or in combination at such times and pursuant
to such circumstances or based on such criteria as selected by the Committee,
including, without limitation, criteria based on the Participant’s duration of
employment, directorship or consultancy with the Company, Performance Criteria,
Company performance, individual performance or other criteria selected by the
Committee. By action taken after the Restricted Stock is issued, the Committee
may, on such terms and conditions as it may determine to be appropriate,
accelerate the vesting of such Restricted Stock by removing any or all of the
restrictions imposed by the terms of the Award Agreement. Restricted Stock may
not be sold or encumbered until all restrictions are terminated or expire.

6.3
Repurchase or Forfeiture of Restricted Stock. If no price was paid by the
Participant for the Restricted Stock, upon a Termination of Service the
Participant’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company
without consideration. If a price was paid by the Participant for the Restricted
Stock, upon a Termination of Service the Company shall have the right to
repurchase from the Participant the unvested Restricted Stock then subject to
restrictions at a cash price per share equal to the price paid by the
Participant for such Restricted Stock or such other amount as may be specified
in the Award Agreement. The Committee in its discretion may provide that in the
event of certain events, including a Change in Control, the Participant’s death,
retirement or disability or any other specified





--------------------------------------------------------------------------------




Termination of Service or any other event, the Participant’s rights in unvested
Restricted Stock shall not lapse, such Restricted Stock shall vest and, if
applicable, the Company shall not have a right of repurchase.
6.4
Certificates for Restricted Stock. Restricted Stock granted pursuant to the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.

6.5
Section 83(b) Election. If a Participant makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Participant would otherwise be taxable under Section 83(a) of the Code, the
Participant shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

ARTICLE 7. STOCK APPRECIATION RIGHTS
7.1
Grant of Stock Appreciation Rights.

(a)
A Stock Appreciation Right may be granted to any Eligible Individual selected by
the Committee. A Stock Appreciation Right shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose and
shall be evidenced by an Award Agreement.

(b)
A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Stock on the date the Stock Appreciation Right is exercised over (B) the
Fair Market Value of the Stock on the date the Stock Appreciation Right was
granted and (ii) the number of shares of Stock with respect to which the Stock
Appreciation Right is exercised, subject to any limitations the Committee may
impose. Except as described in (c) below, the exercise price per share of Stock
subject to each Stock Appreciation Right shall be set by the Committee, but
shall not be less than 100% of the Fair Market Value on the date the Stock
Appreciation Right is granted.

(c)
Notwithstanding the foregoing provisions of Section 7.1(b) to the contrary, in
the case of a Stock Appreciation Right that is a Substitute Award, the price per
share of the shares subject to such Stock Appreciation Right may be less than
the Fair Market Value per share on the date of grant; provided, that the excess
of: (a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

7.2
Payment and Limitations on Exercise.

(a)
Subject to Sections 7.2(b) payment of the amounts determined under
Section 7.1(b) above shall be in cash, in Stock (based on its Fair Market Value
as of the date the Stock Appreciation Right is exercised) or a combination of
both, as determined by the Committee in the Award Agreement and subject to any
tax withholding requirements.

(b)
To the extent any payment under Section 7.1(b) is effected in Stock, it shall be
made subject to satisfaction of all provisions of Article 5 above pertaining to
Options.

ARTICLE 8. OTHER TYPES OF AWARDS
8.1
Performance Share Awards. Any Eligible Individual selected by the Committee may
be granted one or more Performance Share awards which shall be denominated in a
number of shares of Stock and which may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

8.2
Performance Stock Units. Any Eligible Individual selected by the Committee may
be granted one or more Performance Stock Unit awards which shall be denominated
in unit equivalent of shares of Stock and/or units of value including dollar
value of shares of Stock and which may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

8.3
Dividend Equivalents.

(a)
Any Eligible Individual selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the





--------------------------------------------------------------------------------




Committee. Such Dividend Equivalents shall be converted to cash or additional
shares of Stock by such formula and at such time and subject to such limitations
as may be determined by the Committee; provided, that to the extent shares of
Stock subject to an Award are subject to vesting conditions, any Dividend
Equivalents relating to such shares shall be subject to the same vesting
conditions.
(b)
Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or SARs.

8.4
Stock Payments. Any Eligible Individual selected by the Committee may receive
Stock Payments in the manner determined from time to time by the Committee. The
number of shares shall be determined by the Committee and may be based upon the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, determined on the date such Stock Payment is made
or on any date thereafter.

8.5
Deferred Stock Units. Any Eligible Individual selected by the Committee may be
granted an award of Deferred Stock Units in the manner determined from time to
time by the Committee. The number of shares of Deferred Stock Units shall be
determined by the Committee and may be linked to the Performance Criteria or
other specific performance criteria determined to be appropriate by the
Committee, including service to the Company or any Subsidiary, in each case on a
specified date or dates or over any period or periods determined by the
Committee. Stock underlying a Deferred Stock Unit award will not be issued until
the Deferred Stock Unit award has vested, pursuant to a vesting schedule or
performance criteria set by the Committee. Unless otherwise provided by the
Committee, a Participant awarded Deferred Stock Units shall have no rights as a
Company stockholder with respect to such Deferred Stock Units until such time as
the Deferred Stock Unit Award has vested and the Stock underlying the Deferred
Stock Unit Award has been issued.

8.6
Restricted Stock Units. The Committee is authorized to make Awards of Restricted
Stock Units to any Eligible Individual selected by the Committee in such amounts
and subject to such terms and conditions as determined by the Committee. At the
time of grant, the Committee shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate. The Committee shall
specify, or permit the Participant to elect, the conditions and dates upon which
the shares of Stock underlying the Restricted Stock Units shall be issued, which
dates shall not be earlier than the date as of which the Restricted Stock Units
vest and become nonforfeitable and which conditions and dates shall be subject
to compliance with Section 409A of the Code. On the distribution dates, the
Company shall, subject to Section 9.6(b), transfer to the Participant one
unrestricted, fully transferable share of Stock for each Restricted Stock Unit
scheduled to be paid out on such date and not previously forfeited.

8.7
Performance Bonus Awards. Any Eligible Individual selected by the Committee may
be granted one or more performance-based Awards in the form of a cash bonus (a
“Performance Bonus Award”) payable upon the attainment of Performance Goals that
are established by the Committee and relate to one or more of the Performance
Criteria, in each case on a specified date or dates or over any period or
periods determined by the Committee.

8.8
Term. Except as otherwise provided herein, the term of any Award of Performance
Shares, Performance Stock Units, Dividend Equivalents, Stock Payments, Deferred
Stock Units or Restricted Stock Units shall be set by the Committee in its
discretion.

8.9
Exercise or Purchase Price. The Committee may establish the exercise or purchase
price, if any, of any Award of Performance Shares, Performance Stock Units,
Deferred Stock Units, Stock Payments or Restricted Stock Units; provided,
however, that such price shall not be less than the par value of a share of
Stock on the date of grant, unless otherwise permitted by applicable state law.

8.10
Exercise or Payment upon Termination of Service. An Award of Performance Shares,
Performance Stock Units, Dividend Equivalents, Deferred Stock Units, Stock
Payments and Restricted Stock Units shall only be exercisable or payable while
the Participant is an Employee, Consultant or Director, as applicable; provided,
however, that the Committee in its sole and absolute discretion may provide that
an Award of Performance Shares, Performance Stock Units, Dividend Equivalents,
Stock Payments, Deferred Stock Units or Restricted Stock Units may be exercised
or paid subsequent to a Termination of Service, as applicable, or following a
Change in Control of the Company, or because of the Participant’s retirement,
death or disability, or otherwise.

8.11
Form of Payment. Payments with respect to any Awards granted under this Article
8 shall be made in cash, in Stock or a combination of both, as determined by the
Committee and set forth in the applicable Award Agreement.

8.12
Award Agreement. All Awards under this Article 8 shall be subject to such
additional terms and conditions as determined by the Committee and shall be
evidenced by an Award Agreement.

ARTICLE 9. PROVISIONS APPLICABLE TO AWARDS
9.1
Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in the
discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

9.2
Award Agreement. Awards under the Plan shall be evidenced by Award Agreements
that set forth the terms, conditions and limitations for each Award which may
include the term of an Award, the provisions applicable in the event the
Participant’s





--------------------------------------------------------------------------------




employment or service terminates, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an Award.
9.3
Payment. The Committee shall determine the methods by which payments by any
Participant with respect to any Awards granted under the Plan may be paid, the
form of payment including, without limitation: (i) cash, (ii) shares of Stock
(including, in the case of payment of the exercise price of an Award, shares of
Stock issuable pursuant to the exercise of the Award) held for such period of
time as may be required by the Committee in order to avoid adverse accounting
consequences and having a Fair Market Value on the date of delivery equal to the
aggregate payments required, or (iii) other property acceptable to the Committee
(including through the delivery of a notice that the Participant has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise or vesting of an Award, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale). The
Committee shall also determine the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants. Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to pay the exercise price of an Option with a
loan from the Company or a loan arranged by the Company in violation of
Section 13(k) of the Exchange Act.

9.4
Limits on Transfer.

(a)
Except as otherwise provided in Section 9.4(b):

(i)
No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Committee, pursuant to a DRO, unless and until such Award has
been exercised, or the shares underlying such Award have been issued, and all
restrictions applicable to such shares have lapsed;

(ii)
No Award or interest or right therein shall be liable for the debts, contracts
or engagements of the Participant or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and

(iii)
During the lifetime of the Participant, only the Participant may exercise an
Award (or any portion thereof) granted to him under the Plan, unless it has been
disposed of pursuant to a DRO; after the death of the Participant, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement, be exercised by
his personal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

(b)
Notwithstanding Section 9.4(a), the Committee, in its sole discretion, may
determine to permit a Participant to transfer an Award other than an Incentive
Stock Option to any one or more Permitted Transferees (as defined below),
subject to the following terms and conditions: (i) an Award transferred to a
Permitted Transferee shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution; (ii) an
Award transferred to a Permitted Transferee shall continue to be subject to all
the terms and conditions of the Award as applicable to the original Participant
(other than the ability to further transfer the Award); and (iii) the
Participant and the Permitted Transferee shall execute any and all documents
requested by the Committee, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under applicable federal,
state and foreign securities laws and (C) evidence the transfer. For purposes of
this Section 9.4(b), “Permitted Transferee” shall mean, with respect to a
Participant, any “family member” of the Participant, as defined under the
instructions to the Form S-8 Registration Statement under the Securities Act, or
any other transferee specifically approved by the Committee after taking into
account any state, federal, local or foreign tax and securities laws applicable
to transferable Awards.

9.5
Beneficiaries. Notwithstanding Section 9.4, if provided in the applicable Award
Agreement, a Participant may, in the manner determined by the Committee,
designate a beneficiary to exercise the rights of the Participant and to receive
any distribution with respect to any Award upon the Participant’s death. A
beneficiary, legal guardian, legal representative, or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and any Award Agreement applicable to the Participant, except to the extent the
Plan and Award Agreement otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Committee. If the Participant is married
and resides in a community property state, a designation of a person other than
the Participant’s spouse as his or her beneficiary with respect to more than 50%
of the Participant’s interest in the Award shall not be effective without the
prior written consent of the Participant’s spouse. If no beneficiary designation
is provided in the applicable Award Agreement or if no beneficiary has been
designated or survives the Participant (or if a beneficiary designation is not
enforceable and/or valid under the inheritance and other laws in the
Participant’s country, as determined by the Committee in its sole discretion),
payment shall be made to the person entitled thereto pursuant to the
Participant’s will or the laws of descent and distribution.







--------------------------------------------------------------------------------




Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Participant at any time provided the change or revocation is filed with the
Committee.
9.6
Stock Certificates; Book Entry Procedures.

(a)
Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such shares is in compliance with all applicable laws, regulations
of governmental authorities and, if applicable, the requirements of any exchange
on which the shares of Stock are listed or traded. All Stock certificates
delivered pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee shall
have the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.

(b)
Notwithstanding any other provision of the Plan, unless otherwise determined by
the Committee or required by any applicable law, rule or regulation, the Company
shall not deliver to any Participant certificates evidencing shares of Stock
issued in connection with any Award and instead such shares of Stock shall be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator).

9.7
Paperless Administration. In the event that the Company establishes, for itself
or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

9.8
Prohibition on Repricing. Subject to Section 11.1, the Committee shall not,
without the approval of the stockholders of the Company, authorize the amendment
of any outstanding Award to reduce its price per share. Furthermore, subject to
Section 12.1, no Award shall be canceled and replaced or substituted for with
the grant of an Award having a lesser price per share without the further
approval of stockholders of the Company. Subject to Section 11.1, the Committee
shall have the authority, without the approval of the stockholders of the
Company, to amend any outstanding award to increase the price per share or to
cancel and replace or substitute for an Award with the grant of an Award having
a price per share that is greater than or equal to the price per share of the
original Award. Subject to Section 11.1, absent the approval of the stockholders
of the Company, the Committee shall not offer to buyout for a payment in cash,
an Option or Stock Appreciation Right previously granted when the per share
exercise price exceeds the Fair Market Value of the underlying share of stock.

9.9
Award Vesting Limitations. Notwithstanding any other provision of the Plan to
the contrary, but subject to Sections 6.2, 11.1, 11.2 and 12.3(d) of the Plan,
effective as of the 2018 annual meeting of the Company’s stockholders (the “2018
Annual Meeting”), no portion of Awards granted under the Plan shall vest before
the one-year anniversary of the date of grant; provided, however, that,
notwithstanding the foregoing, Awards that result in the issuance to one or more
Participants of an aggregate of up to 5% of the shares of Stock which may be
issued or transferred under the Plan may be granted without regard to such
minimum vesting provisions. Nothing in this Section 9.9 shall preclude the Board
or the Committee from taking action, in its sole discretion, to accelerate the
vesting of any Award in connection with or following a Change in Control.

9.10
Dividends on Unvested Awards. To the extent shares of Stock subject to an Award
are subject to vesting conditions, any dividends related to such unvested shares
of Stock shall be subject to the same vesting conditions.

ARTICLE 10. INDEPENDENT DIRECTOR AWARDS
10.1
The Board may grant Awards to Independent Directors, subject to the limitations
of the Plan, pursuant to a written non-discretionary formula established by the
Committee, or any successor committee thereto carrying out its responsibilities
on the date of grant of any such Award (the “Independent Director Equity
Compensation Policy”). The Independent Director Equity Compensation Policy shall
set forth the type of Award(s) to be granted to Independent Directors, the
number of shares of Stock to be subject to Independent Director Awards, the
conditions on which such Awards shall be granted, become exercisable and/or
payable and expire, and such other terms and conditions as the Committee (or
such other successor committee as described above) shall determine in its
discretion, except that any Assumed Spin-Off Awards shall be subject to the
terms as in existence as of the completion of the Spin-Off.

10.2
Notwithstanding any other provision of the Plan to the contrary, the aggregate
grant date fair value of shares of Stock that may be granted during any fiscal
year of the Company to any Non-Employee Director or Independent Director shall
not exceed $600,000; provided, however, that (i) the limit set forth in this
sentence shall be multiplied by two in the fiscal year in which a Non-Employee





--------------------------------------------------------------------------------




Director or Independent Director commences service on the Board, and (ii) the
limit set forth in this sentence shall not apply to awards made pursuant to a
Non-Employee Director’s or Independent Director’s election to receive an Award
in lieu of all or a portion of a cash retainer for service on the Board or any
committee thereunder or pursuant to conversion of an eBay Inc. award to a
Company award.
ARTICLE 11. CHANGES IN CAPITAL STRUCTURE
11.1
Adjustments.

(a)
In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of Stock or the share price of the Stock other than an Equity
Restructuring, the Committee shall make such equitable adjustments, if any, as
the Committee in its discretion may deem appropriate to reflect such change with
respect to (i) the aggregate number and kind of shares that may be issued under
the Plan (including, but not limited to, adjustments of the limitations in
Sections 3.1 and 3.3); (ii) the number and kind of shares (or other securities
or property) subject to outstanding Awards; (iii) the terms and conditions of
any outstanding Awards (including, without limitation, any applicable
performance targets or criteria with respect thereto); and (iv) the grant or
exercise price per share for any outstanding Awards under the Plan.

(b)
In the event of any transaction or event described in Section 11.1 or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any of
its affiliates, or of changes in applicable laws, regulations or accounting
principles, the Committee, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Participant’s request, is hereby authorized to
take any one or more of the following actions whenever the Committee determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

(i)
To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 11.1 the Committee determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;

(ii)
To provide that such Award be assumed by the successor or survivor corporation,
or a parent or subsidiary thereof, or shall be substituted for by similar
options, rights or awards covering the stock of the successor or survivor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices;

(iii)
To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Restricted Stock or Deferred Stock Units and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding options, rights and awards and options, rights and
awards which may be granted in the future;

(iv)
To provide that such Award shall be exercisable or payable or fully vested with
respect to all shares covered thereby, notwithstanding anything to the contrary
in the Plan or the applicable Award Agreement; and

(v)
To provide that the Award cannot vest, be exercised or become payable after such
event.

(c)
In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11.1(a) and 11.1(b):

(i)
The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, will be equitably
adjusted. The adjustments provided under this Section 11.1(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.

(ii)
The Committee shall make such equitable adjustments, if any, as the Committee in
its discretion may deem appropriate to reflect such Equity Restructuring with
respect to the aggregate number and kind of shares that may be issued under the
Plan (including, but not limited to, adjustments of the limitations in Sections
3.1 and 3.3).

(iii)
To the extent that such equitable adjustments result in tax consequences to the
Participant, the Participant shall be responsible for payment of such taxes and
shall not be compensated for such payments by the Company or its Subsidiaries.

(d)
The existence of the Plan, the Award Agreement and the Awards granted hereunder
shall not affect or restrict in any way the right or power of the Company or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Stock or the rights thereof or which are convertible into or
exchangeable for Stock, or the dissolution or liquidation of the Company, or any
sale or





--------------------------------------------------------------------------------




transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
11.2
Acceleration Upon a Change in Control.

(a)
Notwithstanding Section 11.1, subject to Section 11.2(b) below, and except as
may otherwise be provided in any applicable Award Agreement or other written
agreement entered into between the Company and a Participant, if a Change in
Control occurs and a Participant’s Awards are not converted, assumed, or
replaced by a successor entity, then immediately prior to the Change in Control
such Awards shall become fully exercisable and all forfeiture restrictions on
such Awards shall lapse. Upon, or in anticipation of, a Change in Control, the
Committee may cause any and all Awards outstanding hereunder to terminate at a
specific time in the future, including but not limited to the date of such
Change in Control, and shall give each Participant the right to exercise such
Awards during a period of time as the Committee, in its sole and absolute
discretion, shall determine. In the event that the terms of any agreement
between the Company or any Company subsidiary or affiliate and a Participant
contains provisions that conflict with and are more restrictive than the
provisions of this Section 11.2, this Section 11.2 shall prevail and control and
the more restrictive terms of such agreement (and only such terms) shall be of
no force or effect. Further, to the extent that there are tax consequences to
the Participant as a result of the acceleration or lapsing of forfeiture
restriction upon a Change in Control, the Participant shall be responsible for
payment of such taxes and shall not be compensated for such payment by the
Company or its Subsidiaries.

(b)
Except as may otherwise be provided in any applicable Award Agreement or other
written agreement entered into between the Company and a Participant, if a
Change in Control occurs during the Performance Period with respect to an
outstanding Award that vests based on Performance Goal(s) or other
performance-based objectives, the Performance Period of such Award shall end as
of the date of the Change in Control and the Performance Goal(s) or other
performance-based objectives shall be deemed to have been satisfied at the
actual level of performance as of the date of the Change in Control, as
determined by the Committee, as constituted immediately prior to the Change in
Control, without proration, and such Award, to the extent deemed earned by the
Committee, shall continue to be subject to time-based vesting following the
Change in Control in accordance with the original vesting schedule; provided,
however, that if the Awards are not converted, assumed, or replaced by a
successor entity, then immediately prior to the Change in Control such Awards
shall become fully vested pursuant to Section 12.2(a) above.

11.3
No Other Rights. Except as expressly provided in the Plan, no Participant shall
have any rights by reason of any subdivision or consolidation of shares of stock
of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Committee under the Plan, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.

ARTICLE 12. ADMINISTRATION
12.1
Committee. Except as otherwise provided herein, the Plan shall be administered
by a committee consisting of two or more members of the Board (the “Committee”).
Unless otherwise determined by the Board, the Committee shall consist solely of
two or more members of the Board each of whom is a Non-Employee Director and an
“independent director” under the rules of the Nasdaq Stock Market (or other
principal securities market on which shares of Stock are traded); provided, that
any action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 12.1 or
otherwise provided in any charter of the Committee. Notwithstanding the
foregoing: (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to all Awards
granted to Independent Directors and for purposes of such Awards the term
“Committee” as used in this Plan shall be deemed to refer to the Board and
(b) the Committee may delegate its authority hereunder to the extent permitted
by Section 12.5. In its sole discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Rule 16b-3 under the Exchange Act, or
any regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Committee. Except as may otherwise be provided in any
charter of the Committee, appointment of Committee members shall be effective
upon acceptance of appointment; Committee members may resign at any time by
delivering written notice to the Board; and vacancies in the Committee may only
be filled by the Board.

12.2
Action by the Committee. Unless otherwise established by the Board or in any
charter of the Committee, a majority of the Committee shall constitute a quorum
and the acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.







--------------------------------------------------------------------------------




12.3
Authority of Committee. Subject to any specific designation in the Plan, the
Committee has the exclusive power, authority and discretion to:

(a)
Designate Participants to receive Awards;

(b)
Determine the type or types of Awards to be granted to each Participant;

(c)
Determine the number of Awards to be granted and the number of shares of Stock
to which an Award will relate;

(d)
Determine the terms and conditions of any Award granted pursuant to the Plan,
including, but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for vesting,
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award, and accelerations or waivers thereof, any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Committee in its sole discretion determines; provided,
however, that, except as provided in Article 11 of the Plan, the Committee shall
not have the authority to accelerate the vesting or waive the forfeiture of any
performance-based Awards;

(e)
Determine whether, to what extent, and pursuant to what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f)
Prescribe the form of each Award Agreement, which need not be identical for each
Participant;

(g)
Decide all other matters that must be determined in connection with an Award;

(h)
Establish, adopt, or revise any rules and regulations as it may deem necessary
or advisable to administer the Plan, including adopting sub-plans to the Plan or
special terms for Award Agreements, for the purposes of complying with non-U.S.
laws and/or taking advantage of tax favorable treatment for Awards granted to
Participants outside the United States (as further set forth in Section 4.2 of
the Plan) as it may deem necessary or advisable to administer the Plan;

(i)
Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(j)
Make all other decisions and determinations that may be required pursuant to the
Plan or as the Committee deems necessary or advisable to administer the Plan.

12.4
Decisions Binding. The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

12.5
Delegation of Authority. To the extent permitted by applicable law, the Board or
the Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards to Participants or to exercise any of the power, authority
and discretion granted to the Committee pursuant to Section 12.3; provided, that
(i) the Committee shall have the sole authority with respect to Awards granted
to or held by Employees who are subject to Section 16 of the Exchange Act and
(ii) officers of the Company (or Directors) to whom authority has been delegated
hereunder shall not be delegated such authority with respect to Awards granted
to or held by such officers (or Directors). Any delegation hereunder shall be
subject to the restrictions and limits that the Board or the Committee specifies
at the time of such delegation, and the Board or the Committee may at any time
rescind the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this Section 12.5 shall serve in such capacity at the
pleasure of the Board or the Committee.

ARTICLE 13. EFFECTIVE AND EXPIRATION DATE
13.1
Effective Date. The effective date of this Plan is the date the Plan (as it may
be amended and/or restated from time to time) is last approved by the Company’s
stockholders (the “Effective Date”). Each award granted under the Plan or
subject to a written binding contract on or before November 2, 2017 shall be
subject to the Plan as in effect as of the date on which such award was granted,
and it is intended that each such award continue to be subject to Section 162(m)
of the Code as in effect prior to the enactment of the Tax Cuts and Jobs Act.

13.2
Expiration Date. The Plan will expire on, and no Award may be granted pursuant
to the Plan after the tenth anniversary of the Effective Date, except that no
Incentive Stock Options may be granted under the Plan after the earlier of the
tenth anniversary of (a) the date the Plan is approved by the Board or (b) the
Effective Date. Any Awards that are outstanding on the tenth anniversary of the
Effective Date shall remain in force according to the terms of the Plan and the
applicable Award Agreement.

ARTICLE 14. AMENDMENT, MODIFICATION, AND TERMINATION
14.1
Amendment, Modification, and Termination. Subject to Section 15.16, with the
approval of the Board, at any time and from time to time, the Committee may
terminate, amend or modify the Plan; provided, however, that (a) to the extent
necessary and desirable to comply with any applicable law, regulation, or stock
exchange rule, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required, and (b) stockholder
approval shall be required for any amendment to the Plan that (i) increases the
number of shares available under the Plan (other than any adjustment as provided
by Article 12), (ii) permits the Committee to grant Options with an exercise
price that is below Fair Market Value on the date of grant, (iii) permits the
Committee to extend the exercise period for an Option beyond ten years from the
date of grant or (iv) amends Section 9.8 of the Plan.





--------------------------------------------------------------------------------




14.2
Awards Previously Granted. Except with respect to amendments made pursuant to
Section 15.16, no termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted pursuant to
the Plan without the prior written consent of the Participant.

ARTICLE 15. GENERAL PROVISIONS
15.1
No Rights to Awards. No Eligible Individual or other person shall have any claim
to be granted any Award pursuant to the Plan, and neither the Company nor the
Committee is obligated to treat Eligible Individuals, Participants or any other
persons uniformly.

15.2
No Stockholders Rights. Except as otherwise provided herein, a Participant shall
have none of the rights of a stockholder with respect to shares of Stock covered
by any Award until the Participant becomes the record owner of such shares of
Stock.

15.3
Withholding. The Company or any Subsidiary shall have the authority and the
right to deduct or withhold (by any means set forth herein or in an Award
Agreement), or require a Participant to remit to the Company or a Subsidiary, an
amount sufficient to satisfy federal, state, local and foreign income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to participation in the Plan and legally applicable to
Participant and required by law to be withheld (including any amount deemed by
the Company or the Participant’s employer, in its discretion, to be an
appropriate charge to the Participant even if legally applicable to the Company
or the Participant’s employer). The Committee may, in its discretion and in
satisfaction of the foregoing requirement, allow a Participant to elect to have
the Company withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld. Notwithstanding any other provision of the Plan, the
number of shares of Stock which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months (or such other period as may be
determined by the Committee) after such shares of Stock were acquired by the
Participant from the Company) in order to satisfy the Participant’s federal,
state, local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award (as described above) shall
be limited to the number of shares which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding amounts or other applicable
withholding rates to the extent that the withholding or repurchase of shares in
excess of such minimum statutory amount would result in adverse accounting
consequences to the Company.

15.4
No Right to Employment or Services. Nothing in the Plan or any Award Agreement
shall interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant’s employment or services at any time,
nor confer upon any Participant any right to continue in the employ or service
of the Company or any Subsidiary.

15.5
Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan for
incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

15.6
Assumed Spin-Off Awards. Notwithstanding anything in this Plan to the contrary,
each Assumed Spin-Off Award shall be subject to the terms and conditions of the
equity compensation plan and award agreement to which such Award was subject
immediately prior to the Spin-Off, subject to the adjustment of such Award by
the Compensation Committee of eBay Inc. and the terms of the Employee Matters
Agreement, dated as of July 17, 2015, between the Company and eBay Inc. entered
into in connection with the Spin-Off; provided, that following July 17, 2015,
each such Award shall relate solely to shares of Stock and be administered by
the Committee in accordance with the administrative procedures in effect under
this Plan.

15.7
Indemnification. To the extent allowable pursuant to applicable law, each member
of the Committee or of the Board and each person to whom the Committee delegates
its authority under Section 12.5 shall be indemnified and held harmless by the
Company from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such member in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action or failure to act pursuant to
the Plan and against and from any and all amounts paid by him or her in
satisfaction of judgment in such action, suit, or proceeding against him or her;
provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

15.8
Relationship to Benefits. No payment pursuant to the Plan shall be taken into
account in determining any benefits pursuant to any severance, resignation,
termination, redundancy, end of service payments, long-term service awards,
pension, retirement, savings, profit sharing, group insurance, welfare or
benefit plan of the Company or any Subsidiary except to the extent otherwise
expressly provided in writing in such other plan or an agreement thereunder.



15.9
Effect of Plan upon Compensation Plans. The adoption of the Plan shall not
affect any compensation or incentive plans in effect for the Company or any
Subsidiary. Nothing in the Plan shall be construed to limit the right of the
Company or any Subsidiary: (a) to establish any forms of incentives or
compensation for Employees, Directors or Consultants of the Company or





--------------------------------------------------------------------------------




any Subsidiary, or (b) to grant or assume options or other rights or awards
otherwise than under the Plan in connection with any proper corporate purpose
including, without limitation, the grant or assumption of options in connection
with the acquisition by purchase, lease, merger, consolidation or otherwise, of
the business, stock or assets of any corporation, partnership, limited liability
company, firm or association.
15.10
Awards Subject to Clawback. The Awards and any cash payment or shares of Stock
delivered pursuant to an Award are subject to forfeiture, recovery by the
Company or other action pursuant to the applicable Award Agreement or any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.

15.11
Expenses. The expenses of administering the Plan shall be borne by the Company
and its Subsidiaries.

15.12
Titles and Headings. The titles and headings of the Sections in the Plan are for
convenience of reference only and, in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.

15.13
Fractional Shares. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.

15.14
Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

15.15
Compliance with Laws. The Plan, the granting and vesting of Awards under the
Plan and the issuance and delivery of shares of Stock and the payment of money
under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. The Company shall have no
obligation to issue or deliver shares of Stock prior to obtaining any approvals
from listing, regulatory or governmental authority that the Company determines
are necessary or advisable. Any securities delivered under the Plan shall be
subject to such restrictions, and the person acquiring such securities shall, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. The Company shall be under no obligation to
register pursuant to the Securities Act, any of the shares of Stock paid
pursuant to the Plan. To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

15.16
Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflict of laws of that State.

15.17
Section 409A. To the extent that the Committee determines that any Award granted
under the Plan is subject to Section 409A of the Code, the Award Agreement
evidencing such Award shall incorporate the terms and conditions required by
Section 409A of the Code. To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
Award may be subject to Section 409A of the Code and related Department of
Treasury guidance (including such Department of Treasury guidance as may be
issued after the Effective Date), the Committee may adopt such amendments to the
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of any penalty taxes under
such Section.



